



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mielke, 2016 ONCA 80

DATE: 20160126

DOCKET: C59515

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bradley Mielke

Appellant

David W. Russell, for the appellant

Dayna Arron, for the respondent

Heard: January 25, 2016

On appeal from the conviction entered on April 11, 2014
    and the sentence imposed on June 5, 2014 by Justice Robert S. Gee of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction of dangerous operation of a motor
    vehicle and seeks leave to appeal his sentence on the basis that he was not
    accorded proper credit for time spent in pre-disposition custody.

[2]

On the appeal from conviction, the appellant contended in his factum
    that the conviction was unreasonable in light of the particularization of the
    offence in the information. In oral argument, the appellant made no submissions
    in support of the appeal from conviction. We are satisfied that the conviction recorded
    on the dangerous operation count is not unreasonable. We do not consider the municipal
    address of the place of the offence was an essential element of the offence in
    these circumstances. Further, we are satisfied that the evidence fully supports
    the finding of guilt on the count as drafted.

[3]

The appeal from conviction is dismissed.

[4]

On the appeal from sentence, we are satisfied that the discussion in
Summers
and in decisions of this court that consider the same issue with which we are
    concerned mandate calculation of the credit for pre-disposition custody at the
    rate of 1.5:1.

[5]

In the result, leave to appeal sentence is granted, the appeal from
    sentence is allowed and the sentence imposed at trial is reduced by a further
    300 days.


